Citation Nr: 1602605	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a seizure disorder.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which in pertinent part denied to reopen a claim for service connection for a seizure disorder. 

A statement of the case was issued in July 2010, and no substantive appeal was received within the 60 day time period.  In January 2011, the Veteran filed a statement, within one year of the original rating decision, which the RO accepted as a substantive appeal, in lieu of a VA Form 9, and proceeded to issue two supplemental statements of the case and certify the appeal to the Board.  


FINDINGS OF FACT

1.  The June 1991 rating decision denied service connection for a seizure disorder on the basis that the seizure disorder was not incurred in service.  

2.  The Veteran filed a timely notice of disagreement to the June 1991 rating decision, and a statement of the case was issued in October 1991.  

3.  The Veteran did not file a substantive appeal after the October 1991 statement of the case. 

4.  Since the June 1991 rating decision, additional evidence that was not previously considered does not relate to the unestablished fact of a nexus between a current seizure disorder and service.  



CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service connection for a seizure disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  		 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

VA satisfied the duty to assist in a December 2009 letter to the Veteran which addressed the date and bases of the prior final decision for the claim for service connection for a seizure disorder, discussed that the Veteran needed to submitted new and material evidence relating to a nexus between the seizure disorder and service, addressed the Veteran's and VA's respective duties for obtaining evidence, and explained how VA determines disability ratings and effective dates.  

As to the duty to assist, the Board finds that VA satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the Veteran's written statements, and attempts to obtain private treatment records, with negative responses documented.  

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for a seizure disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  Neither the Veteran nor the representative have identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence 

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Veteran seeks to reopen service connection for a seizure disorder.  A June 1991 RO decision denied service connection for a seizure disorder, finding that the disability was not incurred in or aggravated by service, which became final when the Veteran did not timely file a substantive appeal after the issuance of the October 1991 statement of the case.  At the time of the denial of the claim, the evidence before the agency decision makers included the claim for service connection for grand mal seizures/convulsive disorder that included the Veteran's statement that the disability began in 1989, service treatment records from March 1961 to June 1964, a finding that the Veteran served in the Republic of Vietnam, a VA Medical Center (VAMC) report dated February 5, 1990 regarding the Agent Orange Registry, and a finding from that examination of convulsive disorder and involuntary muscle condition, but no etiological opinion.  

In August 2000, the Veteran submitted a statement with the February 5, 1990 report from the VAMC regarding the findings of the examination and the Veteran's participation in the Agent Orange Registry.  The Veteran submitted no other statements or evidence regarding a seizure disorder, and an April 2001 rating decision denied reopening service connection for a seizure disorder as the February 5, 1990 letter was previously considered by the agency decision makers in the June 1991 rating decision.  The Veteran did not appeal that decision.  

In November 2009, the Veteran subsequently filed a claim to reopen service connection.  At that time, the Veteran submitted a statement that he began noticing symptoms several years after separation from active duty of light-headedness, slight dizziness, and periods of loss of vision in one eye with the loss transferring to the opposite eye before vision returned to normal.  The Veteran stated that those symptoms occurred numerous times and, in 1989, the Veteran then suffered a grand mal seizure.  The Veteran submitted evidence that he was treated by			 Dr. Washington at Our Lady of Lourdes Hospital in Richmond, Virginia.  On the notice of disagreement, the Veteran stated that he initially suffered a grand mal seizure in 1983 and was treated by Dr. Washington at Our Lady of Lourdes Hospital, and was later treated at the Walla Walla VAMC and Syracuse VAMC.  On the substantive appeal, the Veteran stated that he was treated for his first seizure at Kadlec Medical Center in Richland, Washington, in 1989, and then later treated at Walla Walla VAMC by Dr. Laidlaw.  The Veteran submitted no other statements, treatment records, or other evidence regarding the relationship between the seizure disorder and service.  

The RO requested treatment records from Our Lady of Lourdes Hospital, and received a negative response that they were unable to locate the information because it either does not exist or it has been destroyed due to the age.  Additionally, the RO requested the treatment records from Kadlec Regional Medical Center, and received a negative response, stating that the Veteran was not treated there on the requested dates (in 1989).  The RO then requested the treatment records from Walla Walla VAMC, and received a negative response.  The RO obtained VA treatment records from upstate New York from March 2011 to May 2011, which discussed symptoms of a seizure disorder, but did not provide any etiological opinions.  

After reviewing the evidence received since the original June 1991 rating decision, in the context of all the evidence of record, the Board finds that, while some of the evidence submitted by the Veteran is new, it is not material evidence upon which the claim may be reopened.  As discussed above, service connection for a seizure disorder was denied because the evidence did not show a nexus between the Veteran's service and the current seizure disorder.  The evidence previously of record indicated that the Veteran had a current seizure disorder and indicated that the Veteran was exposed to herbicides while in service.  

The Board finds that the additional evidence received since the June 1991 does not relate to the previously unestablished fact of a nexus between the Veteran's service and the current seizure disorder.  The March 2011 through May 2011 VA treatment records, while discussing the seizure disorder and the Veteran's symptoms, do not provide an opinion or even suggest a relationship between the onset of the seizure disorder or cause of the seizure disorder as it relates to herbicide exposure or any other aspect of the Veteran's service.  Accordingly, the VA treatment records do not provide any evidence with any tendency to support a finding that the current seizure disorder is related to service.  Additionally, the negative responses for the request for records do not have any tendency to substantiate the claim.  

Regarding the Veteran's lay statements submitted addressing the onset of the symptoms of a seizure disorder, as discussed above, the Veteran stated that symptoms began several years after service, and that at least 19 years after service in either 1983 or 1989, he suffered a grand mal seizure.  The Board again notes that the threshold to determine whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the threshold may be met through consideration of whether the evidence, under an alternative theory of entitlement, could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  

Epilepsy is listed as one of the "chronic diseases" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) (2015) for "chronic" in service symptoms and "continuous" post-service symptoms could apply in this instance.  For a chronic disease, such as epilepsy, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, such as epilepsy, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board finds that the Veteran's statements regarding the onset of symptoms are not material because they provide no reasonable possibility of substantiating the claim, even under the alternative theories of presumptive service connection based on chronic in-service symptoms, continuous symptoms since service, or symptoms manifesting to a degree of 10 percent or more within one year of service separation.  The Veteran specifically stated that the symptoms began "several years" after service, with the first grand mal seizure occurring in either 1983 or 1989.  See November 2009 claim; July 2010 notice of disagreement; January 2011 substantive appeal.  As these statements discuss onset of symptoms after service, they do not suggest an etiological relationship between the Veteran's service and current seizure disorder required under the theory of "direct service connection," and, as the Veteran stated symptoms began several years after service, they have a tendency to show that the Veteran's symptoms were not chronic in service, not continuous since service, and did not manifest to a degree of 10 percent disabling within one year of separation from active service.  Such evidence that is unfavorable to the claim, ipso facto, cannot be material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  




For the reasons outlined above, the Board finds that reopening of service connection for a seizure disorder is not warranted.  Until the evidence meets the threshold of
new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a seizure disorder is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


